EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 USC, SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Pollex, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2013, as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), I, Seong Sam Cho, President, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 7, 2014 /s/ Seong Sam Cho By: Seong Sam Cho Its: President, Chief Executive Officer, Chief Financial Officer, Secretary and Chairman (Principal Executive Officer and Principal Financial and Accounting Officer) A signed original of this written statement required by Section 906 has been provided to Pollex, Inc. and will be retained by Pollex, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
